
	
		I
		112th CONGRESS
		1st Session
		H. R. 3616
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Berg introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide that the rules of the Environmental Protection
		  Agency entitled National Emission Standards for Hazardous Air Pollutants
		  for Reciprocating Internal Combustion Engines have no force or effect
		  with respect to existing stationary compression and spark ignition
		  reciprocating internal combustion engines operated to generate electricity for
		  emergency or demand response purposes, or for the purpose of operating a water
		  pump.
	
	
		1.Short titleThis Act may be cited as the
			 Generator Regulatory Relief Act of
			 2011.
		2.Existing
			 stationary compression ignition reciprocating internal combustion
			 enginesThe final rule
			 published by the Environmental Protection Agency on March 3, 2010, entitled
			 National Emission Standards for Hazardous Air Pollutants for
			 Reciprocating Internal Combustion Engines (75 Fed. Reg. 9648), and any
			 subsequent regulation that is substantially the same shall have no force or
			 effect with respect to existing stationary compression ignition reciprocating
			 internal combustion engines (as that term is used in the rule) that are
			 operated—
			(1)to generate
			 electricity for emergency or demand response purposes; or
			(2)for the purpose of
			 operating a water pump.
			3.Existing
			 stationary spark ignition reciprocating internal combustion
			 enginesThe final rule
			 published by the Environmental Protection Agency on August 20, 2010, entitled
			 National Emission Standards for Hazardous Air Pollutants for
			 Reciprocating Internal Combustion Engines (75 Fed. Reg. 51570), the
			 direct final action published by the Environmental Protection Agency on March
			 9, 2011, entitled National Emission Standards for Hazardous Air
			 Pollutants for Reciprocating Internal Combustion Engines (76 Fed. Reg.
			 12863), and any subsequent regulation that is substantially the same shall have
			 no force or effect with respect to existing stationary spark ignition
			 reciprocating internal combustion engines (as that term is used in the rules)
			 that are operated—
			(1)to generate
			 electricity for emergency or demand response purposes; or
			(2)for the purpose of
			 operating a water pump.
			
